DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,681,510. The claims are word-for-word identical. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobylarz et al. (US 2004/0008672) in view of Lawson et al. (US 2014/0064467).
Regarding claim 10, Kobylarz discloses a method in a communications system for providing communication services between communications devices, the method comprising:
determining a usage adjustment factor for a communications event (paragraph 8, lines 1-5: “Roaming areas are established by the provider and if the provider is controlling the access of the device to the network, it can identify when a device is in a roaming area and adjust its billing rate for that access accordingly.”).
Kobylarz fails to disclose determining a metered usage amount for the communications event; and determining an adjusted usage amount based on the usage adjustment factor and the metered usage amount for the communications event.
However, an analogous art, Lawson discloses determining a metered usage amount for the communications event; and determining an adjusted usage amount based on the usage adjustment factor and the metered usage amount for the communications event (paragraph 40, lines 1-10: “As the communication session is handled by different modules, resources of the communication platform, and/or outside resources, the usage can be tracked and independently metered. The metered usage can then be used to adjust billing or other accounting objectives.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Kobylarz by incorporating this feature taught in Lawson for the purpose of attaining a more accurate billing estimate.
Regarding claim 11, Kobylarz discloses determining an invoice amount based on the adjusted usage amount and a predetermined bill rate (paragraph 10, lines 1-6).
Regarding claim 12, Kobylarz discloses that the adjusted usage amount is determined by a communications routing system prior to determining the invoice amount by a billing system (paragraph 10, lines 1-6).
Regarding claim 13, Kobylarz discloses that the adjusted usage amount is determined by a billing system during determining the invoice amount (paragraph 10, lines 1-6).
Regarding claim 14, Kobylarz discloses that the usage adjustment factor is determined based on one or more of: a geographic location, a day of week, a time of day, a promotional event, a special sales rate, terms of a carrier plan, and a network rate (paragraph 38, lines 1-4).
Regarding claim 15, Kobylarz discloses displaying the usage adjustment factor on a communications device (paragraph 29, lines 1-6).
Regarding claim 16, Kobylarz discloses that the usage adjustment factor is displayed on the communications device with a roaming indicator (paragraph 29, lines 1-6).
Regarding claim 17, Kobylarz discloses that the metered usage amount is based on one or more of: bandwidth used for the communications event, a duration of the communications event, and cost per unit of time for the communications event (paragraph 30, lines 1-13).
Regarding claim 18, Kobylarz discloses that the usage adjustment factor is a multiple of a fixed cost (paragraph 30, lines 1-13).
Regarding claim 19, Kobylarz discloses that the usage adjustment factor is a multiple of a home network cost (paragraph 10, lines 1-5).
Regarding claim 20, Kobylarz discloses a communications device comprising: a memory; a communications interface; a processor interconnected with the memory and the communications interface, the processor configured to: 
determine a usage adjustment factor for a communications event (paragraph 8, lines 1-5: “Roaming areas are established by the provider and if the provider is controlling the access of the device to the network, it can identify when a device is in a roaming area and adjust its billing rate for that access accordingly.”).
Kobylarz fails to disclose determining a metered usage amount for the communications event; and determining an adjusted usage amount based on the usage adjustment factor and the metered usage amount for the communications event.
However, an analogous art, Lawson discloses determining a metered usage amount for the communications event; and determining an adjusted usage amount based on the usage adjustment factor and the metered usage amount for the communications event (paragraph 40, lines 1-10: “As the communication session is handled by different modules, resources of the communication platform, and/or outside resources, the usage can be tracked and independently metered. The metered usage can then be used to adjust billing or other accounting objectives.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kobylarz by incorporating this feature taught in Lawson for the purpose of attaining a more accurate billing estimate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646